Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2022

                                      No. 04-22-00673-CV

                                     Thelma GARZA et al,
                                          Appellant

                                                v.

                   DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                   Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                               Trial Court No. 2022CV01903
                           Honorable Melissa Vara, Judge Presiding


                                         ORDER
        On November 29, 2022, appellant filed an emergency motion, seeking to stay execution
of a writ of possession. Because appellant did not file the mandatory supersedeas bond, this court
cannot grant the requested relief. See TEX. PROP. CODE § 24.007 (“A judgment of a county court
may not under any circumstances be stayed pending appeal unless, within 10 days of the signing
of the judgment, the appellant files a supersedeas bond in an amount set by the county court.”);
Marshall v. Housing Authority of City of San Antonio, 198 S.W.3d 782, 786-87 (Tex. 2006).

       Accordingly, we deny appellant’s motion.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court